DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on February 8, 2021 is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (US 7,163,159) in view of Glessner (US 2,323,464).
Regarding claim 1, Joseph discloses an injector nozzle (fuel injector 100; Figs. 1-8) used with an internal combustion engine (col. 1, lines 7-8, regarding fuel injectors of the type that inject volatile liquid fuel into an automotive vehicle internal combustion engine) for guiding and shaping a fluid flow (col. 2, lines 47-48, regarding the present invention provides a fuel injector for spray targeting fuel), comprising: 
a nozzle body (body 128; fig. 1) comprising an inlet for admitting the fluid flow (col. 4, line 30, regarding a fuel injector 100 includes a fuel inlet tube 110; Figs. 1 and 4A-4D) and an outlet (as shown in Figs. 1, 1A and 4); and 
a fluid flow guide (metering orifice disc 140; Figs. 1A, 1B and 4B) in fluid communication with the outlet (as shown in Fig. 1A) of the nozzle body (body 128), wherein the fluid flow guide (metering orifice disc 140) comprises an interior (upper) surface facing the nozzle body and an exterior (lower) surface downstream from the interior surface and facing away from said nozzle body; said fluid flow guide having a planar (of, relating to, or lying in a plane. Merriam-Webster.com) surface on said exterior surface (Fig. 1B), and said fluid flow guide comprises a plurality of fluid passageways (passageways for through-orifices 144I and 144II or 12I and 12II as shown in Figs. 1B and 4B) for creating a plurality of stream jets (col. 5, lines 37-41, regarding 
wherein the plurality of orifices (144 or 12) of the fluid passageways (as shown in Figs. 1B and 4B) are radially asymmetrically distributed on (over) an imaginary circle (imaginary circle on the plane as shown in figs. 4A and 4B where the axis is crossed by Yo and Xo) on the planar surface (as shown in figs. 4A and 4B); and
the planar surface and the interior surface are substantially parallel (especially at the perimeter virtual base plane 150 area).
However, Joseph fails to specifically disclose wherein imaginary extensions of the plurality of passageways converge to create at least one focal point, such that the plurality of stream jets impinge on each other to form a spray plume.
Glessner is in the field of spray nozzles (col. 1, lines 1-3) and teaches wherein imaginary extensions (as shown in fig. 5) of the plurality of passageways (ports 26; fig. 6) converge to create at least one focal point (as shown in fig. 5), such that the plurality of stream jets (as shown in fig. 5) impinge on each other to form a spray plume (col. 2, lines 35-42, regarding since the ports 26 are inclined towards the medial axis of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the focal point configuration of Glessner with the injector nozzle of Joseph in order to ensure the desired fluid flow pattern of the injector nozzle (see Glessner, col. 2, lines 42-48).
Regarding claim 4, Joseph as modified discloses the invention in claim 1, and Joseph further discloses wherein the number of the plurality of orifices (144) is in a range of 2 to 19 (as shown in fig. 1B).
Regarding claim 5, Joseph as modified discloses the invention in claim 1, and Joseph further discloses wherein the angles between every two adjacent orifices (144) of the plurality of the orifices (144) are in a range of about 18 degrees to about 342 degrees (as shown in figs. 4A and 4B) and the angles may be the same or different (as shown in figs. 4A and 4B).
Regarding claim 6, Joseph as modified discloses the invention in claim 1, and Joseph further discloses wherein the number of the plurality of orifices (144) can be any one that is greater than 2 (as shown in fig. 1B) and the angles between each every two adjacent angles can be any one (as shown in figs. 4A and 4B), as long as the sum of the angles is 360° (as shown in figs. 4A and 4B) and the orifices are asymmetrically distributed along the imaginary circle (as shown in figs. 4A and 4B).

a nozzle body (body 128; fig. 1) comprising an inlet for admitting the fluid flow (col. 4, line 30, regarding a fuel injector 100 includes a fuel inlet tube 110; Figs. 1 and 4A-4D) and an outlet (as shown in Figs. 1, 1A and 4); and 
a fluid flow guide (metering orifice disc 140; Figs. 1A, 1B and 4B) in fluid communication with the outlet (as shown in fig. 1A) of the nozzle body (body 128), wherein the fluid flow guide (metering orifice disc 140) comprises an interior (upper) surface facing the nozzle body and an exterior (lower) surface downstream from the interior surface and facing away from said nozzle body; and
a planar surface (planer surface 150 and planer surfaces with (144I & 144II) and (144III & 144IV) in Fig. 1B or (12I &12II) and (12III &12IV) in Fig. 4B) on the exterior surface facing, and said fluid flow guide comprises a plurality of fluid passageways (passageways for through-orifices 144I -144IV or 12I -12IV as shown in Figs. 1B and 4B) for creating a plurality of stream jets (col. 5, lines 37-41, regarding any number of orifices 144 or 12 in a suitable array about the longitudinal axis 200 can be configured so that the metering orifice disc 140 can be used for its intended purpose in metering, atomizing and targeting fuel spray of a fuel injector; Figs. 1B and 4B), wherein each passageway (as shown in Figs. 1B and 4B) has an orifice (orifices 144 or 12; Figs. 1B and 4B) through which a respective stream jet is discharged from a respective 
wherein the plurality of fluid passageways (as shown in Figs. 1B and 4B) comprises: a first group of fluid passageways ((144I & 144II) in Fig. 1B or (12I &12II) in Fig. 4B)) and a first group of orifices ((144I & 144II) or (12I &12II)) corresponding to the first group of fluid passageways, respectively (as shown in Figs. 1B and 4B); 
wherein the first group of orifices are radially asymmetrically (relative to the axis of injector nozzle 100) distributed on a first imaginary circle (as shown in Fig. 4B) on the plannar surface, and 
wherein the second group of orifices ((144III & 144IV) in Fig. 1B or (12III &12IV) in Fig. 4B) are arranged radially asymmetrically (relative to the axis of injector nozzle 100) distributed on a second imaginary circle on the planar surface); and
the planar surface and the interior surface are substantially parallel (especially at the perimeter virtual base plane 150 area).
However, Joseph fails to specifically disclose the second group of fluid passageways and a second group of orifices corresponding to the second group of fluid passageways, respectively; wherein imaginary extensions of the first group of passageways converge to create at least one first focal point, such that the plurality of stream jets passing through the first group of passageways impinge on each other to form a first spray plume, wherein imaginary extensions of the second group of passageways converge to create at least one second focal point, such that the plurality 
Glessner teaches a second group of fluid passageways (ports 30) and a second group of orifices (as shown in fig. 6) corresponding to the second group of fluid passageways, respectively (col. 3, lines 7-8, regarding a second series of ports 30 is provided adjacent the periphery of the baffle head 20; fig. 6); wherein imaginary extensions (as shown in fig. 5) of the first group of passageways (ports 26; fig. 6) converge to create at least one first focal point (as shown in fig. 5), such that the plurality of stream jets (as shown in fig. 5) passing through the first group of passageways (ports 26) impinge on each other to form a first spray plume (col. 2, lines 35-42, regarding since the ports 26 are inclined towards the medial axis of the head and arranged concentric thereto the streams will be disrupted not only by impingement of the water from the convergent pairs of ports 26 but also by impingement of the drops of water circumferential the streams as such drops reach their common focal point and the jet from the port 24; figs. 5 and 6), wherein imaginary extensions (as shown in fig. 5) of the second group of passageways (ports 30) converge to create at least one second focal point (as shown in fig. 5), such that the plurality of stream jets (as shown in fig. 5) passing through the second group of passageways (ports 30) impinge on each other to form a second spray plume (col. 3, lines 8-14, regarding ports 30 being arranged to converge in pairs divergent the medial axis of the head so that the focal point thereof 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the second orifice group configuration of Glessner with the injector nozzle of Joseph in order to ensure the desired fluid flow pattern of the injector nozzle (see Glessner, col. 3, lines 6-14).
Regarding claim 26, Joseph as modified discloses the invention in claim 1, and Joseph further discloses wherein the nozzle body does not comprise a fluid passageway at the center of the imaginary circle (imaginary circle on the plane as shown in figs. 4A and 4B).

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Blythe et al. (US 4,621,772. Blythe hereafter) in view of Glessner (US 2,323,464).
Regarding claim 1, Blythe discloses an injector nozzle (fuel injector 5; Figs. 1-7) used with an internal combustion engine (line 3 of claim 1) for (capable of) guiding and shaping a fluid flow, comprising: 
a nozzle body (body 35; fig. 1) comprising an inlet (at 14) for admitting the fluid flow and an outlet (at 8); and 

wherein the plurality of orifices of the fluid passageways (as shown in Figs. 4 and 6) are radially asymmetrically distributed on an imaginary circle (imaginary circle on the plane as shown in figs. 5 and 5) on the planar surface; and 
wherein the planar surface and the interior surface are substantially parallel (especially at 86 and 86’).
However, Blythe fails to specifically disclose wherein imaginary extensions of the plurality of passageways converge to create at least one focal point, such that the plurality of stream jets impinge on each other to form a spray plume.
Glessner is in the field of spray nozzles (col. 1, lines 1-3) and teaches wherein imaginary extensions (as shown in fig. 5) of the plurality of passageways (ports 26; fig. 6) converge to create at least one focal point (as shown in fig. 5), such that the plurality of stream jets (as shown in fig. 5) impinge on each other to form a spray plume (col. 2, lines 35-42, regarding since the ports 26 are inclined towards the medial axis of the head and arranged concentric thereto the streams will be disrupted not only by 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the focal point configuration of Glessner with the injector nozzle of Blythe in order to ensure the desired fluid flow pattern of the injector nozzle (see Glessner, col. 2, lines 42-48).
Regarding claim 4, Blythe as modified discloses the invention in claim 1, and Blythe further discloses wherein the number of the plurality of orifices is in a range of 2 to 19 (as shown in Figs. 4-7).
Regarding claim 5, Blythe as modified discloses the invention in claim 1, and Blythe further discloses wherein the angles between every two adjacent orifices of the plurality of the orifices are in a range of about 18 degrees to about 342 degrees (as shown in Figs. 4-7) and the angles may be the same or different.
Regarding claim 6, Blythe as modified discloses the invention in claim 1, and Blythe further discloses wherein the number of the plurality of orifices can be any one that is greater than 2 and the angles between each every two adjacent angles can be any one, as long as the sum of the angles is 360° and the orifices are asymmetrically distributed along the imaginary circle (as shown in Figs. 4-7).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Glessner and further in view of in view of Hunt et al. (US 5,529,035. Hunt hereafter).

However, Hunt teaches the field of cold start fuel injectors (abstract) and teaches wherein the fluid flow is pressurized (col. 3, lines 33-35, regarding relatively low pressure fuel, i.e. 15-25 psi, is provided to the inlet 26 of the cold start fuel injector 24; fig. 1) and the pressure applied to the fluid flow is in a range from about 5 psi to about 500 psi (col. 3, lines 33-35, regarding relatively low pressure fuel, i.e. 15-25 psi, is provided to the inlet 26 of the cold start fuel injector 24; fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pressurized fluid flow of Hunt with the injector nozzle of Joseph in order to ensure the that the fluid flow reaching the injector nozzle is properly pressurized (see Hunt, col. 4, lines 25-29).

Response to Arguments
Applicant argues that Joseph and Glessner fail to disclose “the planar surface comprising the asymmetrically distributed orifices is "substantially parallel with the interior surface" of the fluid flow guide.”
The Examiner respectfully disagrees. First, Applicant's argument is not commensurate in scope with the claimed invention. No such limitations (the planar surface comprising the asymmetrically distributed orifices) can be found in the claimed invention. Second, the term “planar” has been interpreted as “of, relating to, or lying in a plane. Merriam-Webster.com. Therefore, Joseph in view of Glessner disclosed the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        February 12, 2021